Citation Nr: 0701880	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-41 436A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for the residuals of 
chronic otitis externa, currently rated as 10 percent 
disabling, to include the assignment of an extraschedular 
evaluation in accordance with 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active military duty from October 1952 
to October 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran proffered testimony before the 
undersigned Veterans Law Judge via a hearing in September 
2006.  A transcript of that hearing was produced and has been 
included in the claims folder for review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran does not have active otitis externa of the 
right ear.  Swelling, scaly or serous discharge, and/or 
itching are not present.  

3.  The veteran's right ear disability has not interfered 
with the veteran's employment and he has not sought, or 
received, medical treatment for the condition.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
otitis externa of the right ear, to include the assignment of 
an extraschedular evaluation, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 6210 
(2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that his service-connected right 
ear disability be assigned a disability evaluation in excess 
of 10 percent.  He contends that it causes him pain and 
discomfort.  Because the RO has denied his request, the 
veteran has appealed to the Board for review.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to him in July 2004 by the agency of original 
jurisdiction (AOJ).  This letter was issued prior to the 
initial AOJ decision.  This letter informed the appellant of 
what evidence was required to substantiate the claim, and of 
his, and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
various facilities the veteran has been treated, and those 
other records that the VA was made aware thereof.  As such, 
the VA obtained those records and they have been included in 
the claims folder, available for review.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to procure the necessary medical and 
personnel records. 

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent an ear-specific examination shortly after he 
petitioned for an increased evaluation.  The results of that 
examination were records and that record has been included in 
the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran availed himself to this opportunity and 
in September 2006, the veteran testified before the below-
signed Veterans Law Judge.  During that hearing, the veteran 
reiterated his contentions concerning the manifestations his 
disability was reportedly producing.  The appellant was given 
notice that the VA would help him obtain evidence but that it 
was up to the appellant to inform the VA of that evidence.  
During the course of this appeal, the appellant and his 
various representatives have proffered documents and 
statements in support of the appellant's claim.  It seems 
clear that the VA has given the appellant every opportunity 
to express his opinions with respect to the issue now before 
the Board and the VA has obtained all known documents that 
would substantiate the appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Here the veteran was provided with notice in accordance with 
Dingess.  That is, in Dingess-style letter was sent to the 
veteran in March 2006.  As the veteran has been given notice 
in accordance with Dingess, it is the opinion of the Board 
that it may proceed with respect to the issue being discussed 
in the decision portion of this action.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the appellant 
is not prejudiced by the Board's consideration of his claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing increased evaluation claims.  He has 
been advised of the evidence considered in connection with 
his appeal and what information VA and the appellant would 
provide.  He has been told what the VA would do to assist him 
with his claim and the VA has obtained all documents it has 
notice thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2006) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, hereinafter the Court, has 
held that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2006).  With respect to the issue before the 
Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, and the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are not 
for consideration.  Fenderson v. West, 12 Vet. App. 119 
(1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2006).

The veteran has been assigned a 10 percent disability 
evaluation in accordance with the rating criteria found at 38 
C.F.R. Part 4, Diagnostic Code 6210 (2006).  A disease of the 
auditory canal with swelling, dryness and scaliness or a 
serous discharge, and itching that requires frequent and 
prolonged treatment warrants a 10 percent evaluation. 

The evidence indicates that the veteran does not have 
draining of the right ear, he does not experience dryness or 
swelling of the auditory canal, and he has not undergone 
frequent or prolonged treatment for otitis externa of the 
right ear.  The medical records, in fact, reveal that since 
the veteran was granted service connection for the right ear 
disorder, he has not undergone any type of treatment for a 
right ear disability.  

The Board has also considered other potentially applicable 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6200-6260 
(2006).  The veteran's disability is not productive of 
hearing impairment, a peripheral vestibular disorder, 
Meniere's syndrome, loss of auricle, malignant neoplasm of 
the ear, or tinnitus.  Accordingly, an increased evaluation 
under any of the aforementioned provisions is not warranted.

Therefore, it is the conclusion of the Board that the 
evidence is against the claim for an increased evaluation for 
otitis externa of the right ear, and the claim is denied.  
The preponderance of the evidence is against the claims 
considered in this appeal.  Hence, the benefit-of-the-doubt 
doctrine is not for application with regard to this claim.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

In exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria, as shown by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2006).

Although the veteran and his accredited representative have 
not specifically presented arguments in support of an 
extraschedular evaluation, the Court has ruled that the Board 
is obligated to "seek out all issues [that] are reasonably 
raised from a liberal reading of the documents or oral 
testimony submitted prior to the BVA decision."  Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 
129 (1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. 
Cir. 2000)(holding that VA has obligation to explore all 
legal theories, including those unknown to the veteran, by 
which he can obtain benefit sought for the same disability).  
The regulations do not preclude the Board from considering 
whether referral to the appropriate first-line official is 
required in the first instance.  See Floyd, Id. at 94.  
Accordingly, the Board has reviewed the record to determine 
whether referral for extraschedular consideration is 
warranted.

The written documents proffered by the appellant and his 
representative fail to make an argument based on the record 
and neither has offered any evidence as to why the veteran 
should be considered for an extraschedular evaluation.  Mere 
assertion or evidence that a disability interferes with 
employment would not in all cases require consideration of 38 
C.F.R. § 3.321(b).  VAOGPREC 6-96 at p. 7 (August 16, 1996).  
A review of the record does not indicate any evidence, such 
as marked interference with employment or frequent 
hospitalizations due to the right ear disability, which would 
raise the issue of extraschedular evaluation.  On the 
contrary, the veteran makes no assertions whatsoever that his 
right ear has interfered with his employment or caused any 
hospitalizations.  Accordingly, the Board concludes that the 
VA's rating schedule provides an adequate basis for assessing 
the effects of the disability upon the veteran's earning 
capacity.  The Board finds no indication that the issue of an 
increased evaluation for otitis externa of the right ear 
should be remanded or referred for review of extraschedular 
evaluation.


ORDER

Entitlement to an increased evaluation for the residuals of 
chronic otitis externa, currently rated as 10 percent 
disabling, to include the assignment of an extraschedular 
evaluation in accordance with 38 C.F.R. § 3.321(b), is 
denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


